     Case 1:19-cr-20085-MGC Document 85 Entered on FLSD Docket 05/27/2020 Page 1 of 2
                                                                                                                            f'
                                                                                                                             èuit7sy(      -.
                                                                                                                                            -7,
            zï btc / h-cq-t'h p % x -> - cry i A. ,z-zzzt:z '
                                        -        - -                             - -       --




           $ kr- ..D > -Y/RQç.V1 . iô ùtlD - - -...Ls Vo ohl)'
                                                                                                                                    '


.------.       -- -

                                                             )
                                                             .)
                                                              ,
                                                              '
                                                              i-.- -
              Y >     k-o %- 10 fM XV O-G -G Ct(* ,
                                                  QY -Qm.O      .




                      -
                          l.
                           &my-
                              ftcG 6 +. %tr ik-O> D vr v-                                                                                         -
           &                    -
                                    6--% -+%mitD&D --W -&ef oéoL3caA*oo -
                                            o                       kr           -     -   ?Aocc r esgxW rwo-o-                                   -
                                            î
                                                 -     0=
                                                       .                         0- v           -
                                                                                                    -      oo JX IG
                                            ortcg                                Q- G t,Acs                  Du         q-q oc&
               -
                   W                kfR                 c'Gcocwt- ocbv       ?t)Q2<
                                                tAc----G        1  o.o
                                                                       v6s.
                                                                          ( - i--,---2?2.2g.--4 -             ,




                                                     $,-7)t r.
                                                             p      .                                                   .D V,g.
                                                                                                                              '
                                                                                                                              t'.         :T:
                                                                                                                                $t:.L'71)i)       k
                                    A o& 00 < -..%
                                                 -4-                     -   .                            %
                                                                                                          - -.N -GLc               - -.
                                    '
                                                            -        -       v))vîrr)coi-o '
                                                                                           to-qw rxv-ome,
                                                                                                       -.
           L=             -   <&j- AbG C.b/ OV .-
                                                coaa-o-a-t-ocoCc/ ,                                                                               -
                               N L kiq                                           x                  w.w    w zro-en -c----

                                        :Y             -        -        >                  a           tv m i A   .   POCO
                                                 &
                                                 '
                                                 -

                                                       > -j.-V&.
                                                               &œ-'-- --- ------ -
                                    G -ca'
                                        -
                                        .--G :-                                                     cctc      - -             -   - .-




                                                                                                                       G * Q> z Q'
                                                                                                                                 .--------
                                                                                                                        .

                                                           - -   CP-- 19 - 7.
                                                                            c:r,/* -
                                                                                                                N
                        A
                                 Case 1:19-cr-20085-MGC Document 85 Entered on FLSD Docket 05/27/2020 Page 2 of 2
                        $ -$
                           q
                           j
                                                -
                                                                  (?
                           -I
                            9
                            l
                            ..
                            '2
                             ..
                              -
                              ,
                              z
                              ...
                                :.
                                 -'.6,                  $
                                                        k



'
        .. . . ' .
)
1       ..
        !,.
          !
          j  . -
           ... ...........
                             .
                             ..
                         .....,,
                               .,....
            f#o 'P '.'
                     .
                     N
        J
        r.:
        ' '
        k
        .x
                            .'        !                   #'
                                                              < A;
        x.<# ' ' W v,
        .
                                                                 ùw
                    <%

                  i *                                           (j
                                                                 .
                                                                 oj,
                                                                   l kjl
                 ..      %.v


            Y
            pr
             w
             r
             1
             . .
                                                                                    >
            :.L''
                h4i             fPl
                                .x
                                 tge                                                .         -

            .-r.        w
            1!
             l.7 ,..x,. -
                        , $ .ict                              <'                        .
                                                                                    .. ...
            ;+                '                                                              .-
            t!7
            !
            ''
              l'
             .l
              ï
               !'
                :'
                j
               ?.
              k:
                 rr. .j
                '.
                 jj'
                   ;'
                    :
                        .t
                         j3ï3'--
                            jj
                             I
                               .i
                               ?
                             ,..,
                              Ip'
                                 ..
                                ,k
                                                                      11
                                                                       :;
                                                                        :
                                                                        l
                                                                        J
                                                                        (
                                                                        lJ
                                                                         '
                            :.,g
            .t.
             .b                  .j
                                  '
                                  :
             , ï.
                ',t-              .                                                               .;
                                                                                                   ,j
             '
            F
            *;
             .
            ''rJ
               ,
               !
               )
               .
                j           .
                            1
                            ,
                            f7
                             .
                             :.
                            !.
                             .1
                              .                                                     u*            >
            N
                                4TwC
                                :7J
                            ..

                            *'                                                                                         E
                            /
                            *
                            s-ï,:j
                            t
                            .
                                 4                        k>
                                                              & ..-         :..e
                                                                            ....
                                                                                .
                                                                                                                       œ
                            l. 4i
                            .   a                                                                                      x c
                                                            g,r:
                                                               .            ...                                        m œ
                                                            CJ                 u) --
                                                                        ;' *.                                            o K
                                                              *       t; -
                                                                      ..-                    v .-
                                                                                                                       < *
                                                            RJ            .                                            m
                                                                   ..M
                                                                   '      ,
                                                          .           z'-                                              c
                                                                                                        t:
                                                                                                         *'
                                                                                                          j
                                                                                                        .&*.3
                                                                                                                                       1
                                                                                                                                       .J4


                                                                                                                                       +
                                                                                                        f4j
                                                                                                        *
                                                                                                        1.i4t
                                                                                                        #       j
                                                                                                                .
                                                                                                                       X
                                                                                                        NH
                                                                                                        !*
                                                                                                         n
                                                                                                                j      m
                                                                                                        tr?            O

                                                                                                                       <
                                                                                                                       m
                  ='                           A
                                                    #
                                                    > .                                                                c
                                                                                                                       .m'=   Mx
                                                                                                                     /
                        l                           1
                                                                                                                    /    K
                                                                                                                    ' po .
                                                                                                                    1    <         h

    y>
     . t-g                                                                                                          (<y
                                                                                                                      if:
                                                                                                                        .
                                                                                                                        ?
                                                                                                                        o
                                                                                                                        k.h
                                                                                                                          -
                                                                                                                          <
                                                                                                                          oj)vl
                                                                                                                              1
                                                    J
                                                                                                                    . c m sa
                                                                                                                    t              )
    c                                                                                                                   r o
                                                                                                                          M        /

     > Y-J            -
                                       .-


                                      v :
                                                                                                                              D


                                               oW



                      4n
                       k)J j
    O                                       >q 1'0
